Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 28 January 2021, has been fully considered. Additionally, the supplemental reply, filed 06 February 2021, has been fully considered and entered into the record. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1, 3, 5-13, and 15-20 are currently pending and have been examined.
Claims 1, 7, 11, 12, 16, and 20 have been amended.
Claims 2, 4, and 14 have been canceled.
Claims 1, 3, 5-13, and 15-20 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 14 February 2019 claiming benefit to the parent application 16/275,901.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-13, and 15-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 – Statutory Categories of Invention:
Claims 1, 3, 5-13, and 15-20 are drawn to a method or system, which are statutory categories of invention.
Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method for determining validity of medical information in part performing the steps of obtaining, from a stored clinical history, information relating to a set of items of medical data associated with a user, the information comprising an indication of whether the item of medical data is present, wherein an item of medical data comprises a symptom, risk factor, disease, physiological data, recommendation or behaviour; obtaining, from the stored clinical history, the source of the information indicating whether the item of medical data is present. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human 
Independent claim 1 also recites determining the validity of the information and providing valid information wherein the validity is determined by comparing the item of medical data to a list of items of medical data which are permanently valid and determining that the information indicating that the item of medical data is present is valid if the item of medical data corresponds to an entry on the list or by comparing a reference time duration to a time duration from when the information was reported in the stored clinical history and determining that the information is valid if the reference time duration is greater than the time duration from when the information was reported; applying a policy to prioritise information based on the source information; and identifying any conflicting valid information, wherein any identified conflicts are resolved based on the priority. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Independent claim 11 recites a method for determining validity of medical information in part performing the steps of obtaining, from a stored clinical history, information relating to a set of items of medical data associated with a user the information comprising an indication of whether the item of medical data is present wherein an item of medical data comprises a symptom, risk factor, disease, physiological data, recommendation or behaviour; obtaining, from the stored clinical history, the source of the information indicating whether the item of medical data is present. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as 
Independent claim 11 also recites determining the validity of the information and providing valid information, wherein the validity is determined by comparing the item of medical data to a list of items of medical data which are permanently valid and determining that the information indicating that the item of medical data is present is valid if the item of medical data corresponds to an entry on the list, or by comparing a reference time duration to a time duration from when the information was reported in the stored clinical history and determining that the information is valid if the reference time duration is greater than the time duration from when the information was reported; identifying any conflicting valid information; and resolving identified conflicts by excluding valid information based on the source information. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Independent claim 12 recites a system for determining validity of medical information in part performing the steps of receive information relating to a set of items of medical data associated with a user from a stored clinical history, the information comprising an indication of whether the item of medical data is present wherein an item of medical data comprises a symptom, risk factor, disease, physiological data, recommendation or behaviour; receive, from the stored clinical history, the source of the information 
Independent claim 12 also recites determine the validity of the information, wherein the validity is determined by comparing the item of medical data to a list of items of medical data which are permanently valid and determining that the information indicating that the item of medical data is present is valid if the item of medical data corresponds to an entry on the list, or by comparing a reference time duration to a time duration from when the information was reported in the stored clinical history and determining that the information is valid if the reference time duration is greater than the time duration from when the information was reported; apply a policy to prioritise information based on the source information and identify any conflicting valid information wherein any identified conflicts are resolved based on the priority and an output configured to provide valid information. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Independent claim 20 recites a system for determining validity of medical information in part performing the steps of receive information relating to a set of items of medical data associated with a user from a stored clinical history, the information comprising an indication of whether the item of medical data is 
Independent claim 20 also recites clinical data to a list of medical data which are permanently valid and determining that the information indicating that the item of medical data is present is valid if the item of medical data corresponds to an entry on the list, or by comparing a reference time duration to a time duration from when the information was reported in the stored clinical history and determining that the information is valid if the reference time duration is greater than the time duration from when the information was reported, and identify any conflicting valid information and resolve identified conflicts by excluding valid information based on the source information. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].

The above claims, as a whole, are therefore directed to an abstract idea.
Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1, 11, 12, and 20 recite a computer/system (with an input, processor, and/or output). 
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the output to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
Abbreviated Analysis for Depending Claims: 
The dependent claims 3, 5-10, 13, and 15-19 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. Each of these steps of the preceding dependent claims only serve to further limit or specify the features of independent claims 1 or 12 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1 and 12, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 


Claims 1, 3, 5-13, and 15-20 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joao (US Patent No. 7,490,048)[hereinafter Joao] in view of Weiskopf and Weng, Methods and dimensions of electronic health record data quality assessment: enabling reuse for clinical research, 20 J Am Med Inform Assoc 144-151 (June 25, 2012)[hereinafter Weiskopf]. 
As per claim 1, Joao teaches on the following limitations of the claim: 
obtaining, from a stored clinical history, information relating to a set of items of medical data associated with a user is taught in the Summary in col 10 lines 17-24, in the Detailed Description in col 32 lines 38-49, and col 53 lines 3-22 (teaching on obtaining stored clinical information for a patient (i.e. user) containing a set of clinical information data values (treated as synonymous to "items of medical data") stored in a relational database);
the information comprising an indication of whether the item of medical data is present, wherein an item of medical data comprises a symptom, risk factor, disease, physiological data, recommendation or behaviour is taught in the Summary in col 10 lines 17-24, in the Detailed Description in col 32 lines 38-49, and col 53 lines 3-22 (teaching on the clinical 
obtaining, from the stored clinical history, the source of the information indicating whether the item of medical data is present is taught in the Detailed Description in col 19 lines 56-62, col 32 lines 38-49, and col 53 lines 3-22 (teaching on storing the source of the clinical information data values wherein the source of the data could necessarily further indicate the presence of a value for said field);
determining the validity of the information and providing valid information is taught in the Detailed Description in col 32 line 61 - col 33 line 4 and in the Claims at claim 9 (teaching on validating the clinical information data values (here the validation is of a patient diagnosis or treatment plan data values) and providing/transmitting the valid data values once validated);
applying a policy to prioritise information based on the source information; and is taught in the Detailed Description in col 29 lines 12-22 and col 32 line 61 - col 33 line 4 (teaching on utilizing clinical information data values wherein the values are used only based on the source of the values (here only provider or user entered data and/or information is used)("based upon only" is treated as synonymous to prioritizing information wherein prioritizing is defined as designate or treat (something) as more important than other things)); -AND-
identifying any conflicting valid information, wherein any identified conflicts are resolved based on the priority is taught in the Summary in col 5 lines 3-6 and in the Detailed Description in col lines 38-48 (teaching on reconciliation of claims (meaning the 
Joao fails to teach the following limitation of claim 1. Weiskopf, however, does teach the following: 
a computer-implemented method for determining a validity of medical information, the method comprising is taught in the Abstract on p. 144 (teaching on a system for determining medical information validity);
wherein the validity is determined by comparing the item of medical data to a list of items of medical data which are permanently valid and determining that the information indicating that the item of medical data is present is valid if the item of medical data corresponds to an entry on the list is taught in the § Plausibility on p. 147 col 2 (teaching on validating clinical information via a first plausibility approach wherein clinical information data values are compared to a stored list of predetermined plausible values (treated as synonymous to permanently valid)); -AND-
or by comparing a reference time duration to a time duration from when the information was reported in the stored clinical history and determining that the information is valid if the reference time duration is greater than the time duration from when the information was reported is taught in the § Currency on p. 147 col 2 (teaching on validating clinical information via a second currency approach wherein the clinical information data values were considered valid if only recorded within an expiration period for the clinical information data value type).

As per claim 3, the combination of Joao and Weiskopf discloses all of the limitations of claim 1. Joao also discloses the following: 
the method according to claim 1, wherein when the source information indicates that the source is a human doctor, the information has priority is taught in the Detailed Description in col 29 lines 12-22 (teaching on utilizing clinical information data values wherein the values are used only based on the source of the values wherein the source is only provider entered data ("based upon only" is treated as synonymous to prioritizing information wherein prioritizing is defined as designate or treat (something) as more important than other things)).
As per claim 5, the combination of Joao and Weiskopf discloses all of the limitations of claim 1 [or canceled claim 4]. Joao fails to teach the following; Weiskopf, however, does disclose:
the method according to claim 4, wherein there is a stored reference time duration associated with each of a plurality of items medical data is taught in the § Currency on p. 147 col 2 (teaching on an expiration period for the clinical information data value type).
One having ordinary skill in the art at the time the invention was filed would include the plausibility or currency data validation approaches of Weiskopf to the data validation of patient data system of Joao with 
As per claim 6, the combination of Joao and Weiskopf discloses all of the limitations of claim 1. Joao also discloses the following: 
the method according to claim 1, further comprising: checking if an item of medical data from the set of items of medical data has a subsumption relationship with a candidate item of medical data for which information used to determine validity is stored is taught in the Detailed Description in col 50lines 15-18 (teaching on a clinical information data value wherein the value has a condition/pre-condition relationship with another value (pre-condition relationship is a subsumption relationship with a condition value)).
As per claim 7, the combination of Joao and Weiskopf discloses all of the limitations of claim 1. Joao also discloses the following: 
the method according to claim 1, wherein the information comprises information indicating that the item of medical data is present or absent, and wherein for one or more of the items of medical data, there is a first reference time duration which is used when the information indicates that the item of medical data is present, and a second reference time duration which is used when the information indicates that the item of medical data is absent is taught in the Detailed Description in col 32 lines 50-60, col 32 lines 38-49, and col 53 lines 3-22 (teaching on an evaluation report which will provide data and information regarding the information obtained from a diagnostic/treatment determination using clinical 
As per claim 8, the combination of Joao and Weiskopf discloses all of the limitations of claim 1. Joao also discloses the following: 
the method according to claim 1, wherein the valid information comprises a confidence level representing a likelihood that the corresponding item of medical data is absent or present is taught in the Figures at Fig. 12A-B reference characters 1203 and 1204 and the Detailed Description in col 38 lines 57-59 (teaching on processing clinical information data values according to certain rules to determine that a certain condition threshold has been met (treated as synonymous to a confidence level of a condition)).
As per claim 9, the combination of Joao and Weiskopf discloses all of the limitations of claim 1. Joao also discloses the following: 
the method according to claim 1, wherein the stored clinical history comprises information relating to items of medical data from healthcare providers' data sources is taught in the Summary in col 6 lines 5-9, in the Detailed Description in col 32 lines 38-49, and col 12 line 65- col 13 line 5 (teaching on the clinical information data values including provider generated data from healthcare provider data sources).
As per claim 10, the combination of Joao and Weiskopf discloses all of the limitations of claim 1. Joao also discloses the following: 
the method according to claim 1, wherein the source information comprises information identifying whether the information comprising an indication of whether the item of medical data is present originated from one or more of: a doctor, a user, a medical diagnosis system, a healthcare providers' data sources, a prescription, a health check, a lab test is taught in the Summary in col 10 lines 17-24, in the Detailed Description in col 31 lines 5-16, col 32 lines 38-49, col 20 lines 53-65, col 53 lines 3-22, and col 12 line 65- col 13 line 5 (teaching on the clinical information data values including values for a patient's medical history, family history, allergic conditions information, doctor/provider records, laboratory data, treatment/prescription data, and/or with any other information deemed important and/or essential in the an individual’s healthcare diagnosis and/or treatment).
As per claim 11, Joao teaches on the following limitations of the claim: 
obtaining, from a stored clinical history, information relating to a set of items of medical data associated with a user is taught in the Summary in col 10 lines 17-24, in the Detailed Description in col 32 lines 38-49, and col 53 lines 3-22 (teaching on obtaining stored clinical information for a patient (i.e. user) containing a set of clinical information data values (treated as synonymous to "items of medical data") stored in a relational database);
the information comprising an indication of whether the item of medical data is present wherein an item of medical data comprises a symptom, risk factor, disease, physiological data, recommendation or behaviour is taught in the Summary in col 10 lines 17-24, in the Detailed Description in col 32 lines 38-49, and col 53 lines 3-22 (teaching on the clinical information data values including values for a patient's medical history, family history, allergic conditions information, and/or with any other information deemed important and/or essential in the an individual’s healthcare diagnosis and/or treatment wherein a value being stored in the field would indicate the presence of a value for said field);
obtaining, from the stored clinical history, the source of the information indicating whether the item of medical data is present is taught in the Detailed Description in col 19 lines 56-62, col 32 lines 38-49, and col 53 lines 3-22 (teaching on storing the source of the clinical 
determining the validity of the information and providing valid information is taught in the Detailed Description in col 32 line 61 - col 33 line 4 and in the Claims at claim 9 (teaching on validating the clinical information data values (here the validation is of a patient diagnosis or treatment plan data values) and providing/transmitting the valid data values once validated);
identifying any conflicting valid information; and is taught in the Summary in col 5 lines 3-6, in the Detailed Description in col lines 38-48, col 32 line 61 - col 33 line 4 and in the Claims at claim 9 (teaching on reconciliation of claims (meaning the identification and correction of conflicting medical claim coding for a patient) based on a diagnostic report wherein the diagnostic report is validated); -AND-
resolving identified conflicts by excluding valid information based on the source information is taught in the Summary in col 5 lines 3-6 and in the Detailed Description in col lines 38-48 (teaching on reconciliation of claims (meaning the identification and correction of conflicting medical claim coding for a patient) based on a diagnostic report wherein the diagnostic report only utilized clinical data values based on the source of the values and necessarily excluding values from certain sources).
Joao fails to teach the following limitation of claim 11. Weiskopf, however, does teach the following: 
a computer-implemented method for determining validity of medical information, the method comprising is taught in the Abstract on p. 144 (teaching on a system for determining medical information validity);
wherein the validity is determined by comparing the item of medical data to a list of items of medical data which are permanently valid and determining that the information indicating that the item of medical data is present is valid if the item of medical data corresponds to an entry on the list, or is taught in the § Plausibility on p. 147 col 2 (teaching on validating clinical information via a first plausibility approach wherein clinical information data values are compared to a stored list of predetermined plausible values (treated as synonymous to permanently valid)); -AND-
by comparing a reference time duration to a time duration from when the information was reported in the stored clinical history and determining that the information is valid if the reference time duration is greater than the time duration from when the information was reported is taught in the § Currency on p. 147 col 2 (teaching on validating clinical information via a second currency approach wherein the clinical information data values were considered valid if only recorded within an expiration period for the clinical information data value type).
One having ordinary skill in the art at the time the invention was filed would include the plausibility or currency data validation approaches of Weiskopf to the data validation of patient data system of Joao with the motivation of providing different methods of data quality assessment in the context of electronic health record data because “[r]esearchers interested in the reuse of EHR data for clinical research are recommended to consider the adoption of a consistent taxonomy of EHR data quality, to remain aware of the task-dependence of data quality, to integrate work on data quality assessment from other fields, and to adopt systematic, empirically driven, statistically based methods of data quality assessment” (Weiskopf in the Abstract on p. 144).
As per claim 12, Joao teaches on the following limitations of the claim: 
an input configured to receive information relating to a set of items of medical data associated with a user from a stored clinical history is taught in the Summary in col 8 lines 4-15, col 10 lines 17-24, in the Detailed Description in col 32 lines 38-49, and col 53 lines 
the information comprising an indication of whether the item of medical data is present wherein an item of medical data comprises a symptom, risk factor, disease, physiological data, recommendation or behaviour is taught in the Summary in col 10 lines 17-24, in the Detailed Description in col 32 lines 38-49, and col 53 lines 3-22 (teaching on the clinical information data values including values for a patient's medical history, family history, allergic conditions information, and/or with any other information deemed important and/or essential in the an individual’s healthcare diagnosis and/or treatment wherein a value being stored in the field would indicate the presence of a value for said field);
wherein the input is configured to receive, from the stored clinical history, the source of the information indicating whether the item of medical data is present is taught in the Detailed Description in col 19 lines 56-62, col 32 lines 38-49, and col 53 lines 3-22 (teaching on storing the source of the clinical information data values wherein the source of the data could necessarily further indicate the presence of a value for said field);
a processor configured to determine the validity of the information is taught in the Detailed Description in col 32 line 61 - col 33 line 4 and in the Claims at claim 9 (teaching on validating the clinical information data values (here the validation is of a patient diagnosis or treatment plan data values) and providing/transmitting the valid data values once validated);
wherein the processor is configured to apply a policy to prioritise information based on the source information and identify any conflicting valid information is taught in the Detailed Description in col 29 lines 12-22 and col 32 line 61 - col 33 line 4 (teaching on utilizing 
wherein any identified conflicts are resolved based on the priority is taught in the Summary in col 5 lines 3-6 and in the Detailed Description in col lines 38-48 (teaching on reconciliation of claims (meaning the identification and correction of conflicting medical claim coding for a patient) based on a diagnostic report wherein the diagnostic report only utilized clinical data values based on the source of the values ("based upon only" is treated as synonymous to prioritizing information wherein prioritizing is defined as designate or treat (something) as more important than other things)); -AND-
and an output configured to provide valid information is taught in the Detailed Description in col 32 line 61 - col 33 line 4, col 29 lines 49-54, and in the Claims at claim 9 (teaching on validating the clinical information data values (here the validation is of a patient diagnosis or treatment plan data values) and providing/transmitting the valid data values once validated to an output).
Joao fails to teach the following limitation of claim 12. Weiskopf, however, does teach the following: 
a system for determining validity of medical information, the system comprising is taught in the Abstract on p. 144 (teaching on a system for determining medical information validity);
wherein the validity is determined by comparing the item of medical data to a list of items of medical data which are permanently valid and determining that the information indicating that the item of medical data is present is valid if the item of medical data corresponds to an entry on the list, or is taught in the § Plausibility on p. 147 col 2 (teaching 
by comparing a reference time duration to a time duration from when the information was reported in the stored clinical history and determining that the information is valid if the reference time duration is greater than the time duration from when the information was reported is taught in the § Currency on p. 147 col 2 (teaching on validating clinical information via a second currency approach wherein the clinical information data values were considered valid if only recorded within an expiration period for the clinical information data value type).
One having ordinary skill in the art at the time the invention was filed would include the plausibility or currency data validation approaches of Weiskopf to the data validation of patient data system of Joao with the motivation of providing different methods of data quality assessment in the context of electronic health record data because “[r]esearchers interested in the reuse of EHR data for clinical research are recommended to consider the adoption of a consistent taxonomy of EHR data quality, to remain aware of the task-dependence of data quality, to integrate work on data quality assessment from other fields, and to adopt systematic, empirically driven, statistically based methods of data quality assessment” (Weiskopf in the Abstract on p. 144).
As per claim 13, the combination of Joao and Weiskopf discloses all of the limitations of claim 12. Joao also discloses the following: 
the system according to claim 12, wherein when the source information indicates that the source is a human doctor, the information has priority is taught in the Detailed Description in col 29 lines 12-22 (teaching on utilizing clinical information data values wherein the values are used only based on the source of the values wherein the source is only provider 
As per claim 15, the combination of Joao and Weiskopf discloses all of the limitations of claim 12 [or canceled claim 14]. Joao fails to teach the following; Weiskopf, however, does disclose:
the system according to claim 14, wherein there is a stored reference time duration associated with each of a plurality of items medical data is taught in the § Currency on p. 147 col 2 (teaching on an expiration period for the clinical information data value type).
One having ordinary skill in the art at the time the invention was filed would include the plausibility or currency data validation approaches of Weiskopf to the data validation of patient data system of Joao with the motivation of providing different methods of data quality assessment in the context of electronic health record data because “[r]esearchers interested in the reuse of EHR data for clinical research are recommended to consider the adoption of a consistent taxonomy of EHR data quality, to remain aware of the task-dependence of data quality, to integrate work on data quality assessment from other fields, and to adopt systematic, empirically driven, statistically based methods of data quality assessment” (Weiskopf in the Abstract on p. 144).
As per claim 16, the combination of Joao and Weiskopf discloses all of the limitations of claim 12. Joao also discloses the following: 
the system according to claim 12, wherein the information comprises information indicating that the item of medical data is present or absent, and wherein for one or more of the items of medical data, there is a first reference time duration which is used when the information indicates that the item of medical data is present, and a second reference time duration which is used when the information indicates that the item of medical data is absent is taught in the Detailed Description in col 32 lines 50-60, col 32 lines 38-49, and col 
As per claim 17, the combination of Joao and Weiskopf discloses all of the limitations of claim 12. Joao also discloses the following: 
the system according to claim 12, wherein the valid information comprises a confidence level representing a likelihood that the corresponding item of medical data is absent or present is taught in the Figures at Fig. 12A-B reference characters 1203 and 1204 and the Detailed Description in col 38 lines 57-59 (teaching on processing clinical information data values according to certain rules to determine that a certain condition threshold has been met (treated as synonymous to a confidence level of a condition)).
As per claim 18, the combination of Joao and Weiskopf discloses all of the limitations of claim 12. Joao also discloses the following: 
the system according to claim 12, wherein the stored clinical history comprises information relating to items of medical data from healthcare providers' data sources is taught in the Summary in col 6 lines 5-9, in the Detailed Description in col 32 lines 38-49, and col 12 line 65- col 13 line 5 (teaching on the clinical information data values including provider generated data from healthcare provider data sources).
As per claim 19, the combination of Joao and Weiskopf discloses all of the limitations of claim 12. Joao also discloses the following: 
a system according to claim 12, wherein the source information comprises information identifying whether the information comprising an indication of whether the item of medical data is present originated from one or more of: a doctor, a user, a medical diagnosis system, a healthcare providers' data sources, a prescription, a health check, a lab test is taught in the Summary in col 10 lines 17-24, in the Detailed Description in col 31 lines 5-16, col 32 lines 38-49, col 20 lines 53-65, col 53 lines 3-22, and col 12 line 65- col 13 line 5 (teaching on the clinical information data values including values for a patient's medical history, family history, allergic conditions information, doctor/provider records, laboratory data, treatment/prescription data, and/or with any other information deemed important and/or essential in the an individual’s healthcare diagnosis and/or treatment).
As per claim 20, Joao teaches on the following limitations of the claim: 
an input configured to receive information relating to a set of items of medical data associated with a user from a stored clinical history is taught in the Summary in col 8 lines 4-15, col 10 lines 17-24, in the Detailed Description in col 32 lines 38-49, and col 53 lines 3-22 (teaching on obtaining stored clinical information for a patient (i.e. user) obtained from an input device containing a set of clinical information data values (treated as synonymous to "items of medical data") stored in a relational database);
the information comprising an indication of whether the item of medical data is present wherein an item of medical data comprises a symptom, risk factor, disease, physiological data, recommendation or behaviour is taught in the Summary in col 10 lines 17-24, in the Detailed Description in col 32 lines 38-49, and col 53 lines 3-22 (teaching on the clinical information data values including values for a patient's medical history, family history, allergic conditions information, and/or with any other information deemed important and/or essential in the an individual’s healthcare diagnosis and/or treatment wherein a value being stored in the field would indicate the presence of a value for said field);
wherein the input is configured to receive, from the stored clinical history, the source of the information indicating whether the item of medical data is present is taught in the Detailed Description in col 19 lines 56-62, col 32 lines 38-49, and col 53 lines 3-22 (teaching on storing the source of the clinical information data values wherein the source of the data could necessarily further indicate the presence of a value for said field);
a processor configured to determine the validity of the information is taught in the Detailed Description in col 32 line 61 - col 33 line 4 and in the Claims at claim 9 (teaching on validating the clinical information data values (here the validation is of a patient diagnosis or treatment plan data values) and providing/transmitting the valid data values once validated);
wherein the processor is configured to identify any conflicting valid information and resolve identified conflicts by excluding valid information based on the source information; and is taught in the Summary in col 5 lines 3-6 and in the Detailed Description in col lines 38-48 (teaching on reconciliation of claims (meaning the identification and correction of conflicting medical claim coding for a patient) based on a diagnostic report wherein the diagnostic report only utilized clinical data values based on the source of the values and necessarily excluding values from certain sources); -AND-
an output configured to provide valid information is taught in the Detailed Description in col 32 line 61 - col 33 line 4, col 29 lines 49-54, and in the Claims at claim 9 (teaching on validating the clinical information data values (here the validation is of a patient diagnosis or treatment plan data values) and providing/transmitting the valid data values once validated to an output).
Joao fails to teach the following limitation of claim 20. Weiskopf, however, does teach the following: 
a system for determining validity of medical information, the system comprising is taught in the Abstract on p. 144 (teaching on a system for determining medical information validity);
wherein the validity is determined by comparing the item of medical data to a list of medical data which are permanently valid and determining that the information indicating that the item of medical data is present is valid if the item of medical data corresponds to an entry on the list, or is taught in the § Plausibility on p. 147 col 2 (teaching on validating clinical information via a first plausibility approach wherein clinical information data values are compared to a stored list of predetermined plausible values (treated as synonymous to permanently valid)); -AND-
by comparing a reference time duration to a time duration from when the information was reported in the stored clinical history and determining that the information is valid if the reference time duration is greater than the time duration from when the information was reported, and is taught in the § Currency on p. 147 col 2 (teaching on validating clinical information via a second currency approach wherein the clinical information data values were considered valid if only recorded within an expiration period for the clinical information data value type).
One having ordinary skill in the art at the time the invention was filed would include the plausibility or currency data validation approaches of Weiskopf to the data validation of patient data system of Joao with the motivation of providing different methods of data quality assessment in the context of electronic health record data because “[r]esearchers interested in the reuse of EHR data for clinical research are recommended to consider the adoption of a consistent taxonomy of EHR data quality, to remain aware of the task-dependence of data quality, to integrate work on data quality assessment from other fields, and .

Response to Arguments
Applicant's arguments filed 28 January 2020 with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant asserts that the claimed invention is directed towards an improvement to the functioning of a computer via reducing the inefficient use of computational resources by storing a set of information relating to items of medical data and determining the validity of the information when retrieved therefore not requiring continual updating of the validity of each piece of information. While computational resource optimization may be a technical problem, the Specification merely states the technical problem and solution in a conclusory manner. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art (MPEP ~s 2106.05(a)).
Next the Applicant asserts that the claims provide a technical improvement because a diverse data set (such as the stored clinical history which comprises data points entered by non- expert users, doctors, or 
Finally, Applicant asserts that the limitations set forth an unconventional inventive concept. The consideration under Step 2B is if the additional elements, alone or in combination, are well-understood, routine and conventional in the field – the novelty of the abstract idea is not considered relevant under the Step 2B analysis. Here, the additional elements, alone or in combination, amount to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Applicant’s arguments, filed 28 January 2020 and 06 February 2020 with respect to 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration of the amendments distinguishing the instant claims from Joao, a new grounds of rejection is made in view of Weiskopf, as per the rejection above.
Regarding the limitations obtain[ing], from the stored clinical history, the source of the information indicating whether the item of medical data is present ( identifying any conflicting valid information, wherein any identified conflicts are resolved based on the priority, identify[ing] any conflicting valid information, and resolv[ing] identified conflicts by excluding valid information based on the source information, Examiner has provided a clarifying citation in the rejection above (not considered a new  obtaining, from the stored clinical history, the source of the information indicating whether the item of medical data is present in the Detailed Description in col 19 lines 56-62, col 32 lines 38-49, and col 53 lines 3-22 (teaching on storing the source of the clinical information data values wherein the source of the data could necessarily further indicate the presence of a value for said field). Furthermore, Joao teaches on applying a policy to prioritise information based on the source information  in the Detailed Description in col 29 lines 12-22 and col 32 line 61 - col 33 line 4 (teaching on utilizing clinical information data values wherein the values are used only based on the source of the values (here only provider or user entered data and/or information is used)("based upon only" is treated as synonymous to prioritizing information wherein prioritizing is defined as designate or treat (something) as more important than other things)); and identifying any conflicting valid information, wherein any identified conflicts are resolved based on the priority in the Summary in col 5 lines 3-6 and in the Detailed Description in col lines 38-48 (teaching on reconciliation of claims (meaning the identification and correction of conflicting medical claim coding for a patient) based on a diagnostic report wherein the diagnostic report only utilized clinical data values based on the source of the values ("based upon only" is treated as synonymous to prioritizing information wherein prioritizing is defined as designate or treat (something) as more important than other things)). Note that Applicant’s response did not address the clarification citations or the reference as a whole, but only the original cited paragraphs in the Office Action dated 28 October 2020, and therefore Examiner considers the clarifying citations as evidence that Applicant’s response is not persuasive regarding the recited limitations. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626